Judgment, Supreme Court, New York County (Robert Adlerberg, J.), rendered July 5, *5301989, which convicted the defendant, after a jury trial, of robbery in the first degree and sentenced him to an indeterminate term of imprisonment of 10 to 20 years, is unanimously affirmed.
In view of the testimony of the complainant that defendant entered the stalled elevator through its emergency shaft access, demanded money of her, the sole female occupant, at knifepoint, and stole 26 cents, which was all she had, before fleeing, there was no reasonable view of the evidence, viewed in the light most favorable to defendant, as it must be (see, People v Henderson, 41 NY2d 233, 236), that he committed the lesser included offense of attempted robbery, so as to warrant submission of the lesser crime to the jury. (See generally, People v Glover, 57 NY2d 61.) Concur—Murphy, P. J., Carro, Wallach, Kupferman and Asch, JJ.